 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 538 
In the House of Representatives, U. S.,

July 24, 2009
 
RESOLUTION 
Resolution supporting Olympic Day and encouraging the International Olympic Committee to select Chicago, Illinois, as the host city for the 2016 Olympic and Paralympic Games. 
 
 
Whereas Olympic Day, June 23, 2009, celebrated the Olympic ideal of developing peace through sport;  
Whereas June 23 marks the anniversary of the founding of the modern Olympic movement, the date on which the Congress of Paris approved the proposal of Pierre de Coubertin to found the modern Olympics;  
Whereas for more than 100 years, the Olympic movement has built a more peaceful and better world by educating young people through amateur athletics, by bringing together athletes from many countries in friendly competition, and by forging new relationships bound by friendship, solidarity, and fair play;  
Whereas the United States and Chicago, Illinois, advocate the ideals of the Olympic movement;  
Whereas hundreds of local governments from across the United States are joining together to show their support for bringing the Olympic Games to Chicago, Illinois, in 2016;  
Whereas Olympic Day will encourage the development of Olympic and Paralympic Sport in the United States;  
Whereas Olympic Day encourages the participation of youth of the United States in Olympic and Paralympic sport;  
Whereas Olympic Day will encourage the teaching of Olympic history, health, arts, and culture among the youth of the United States;  
Whereas Olympic Day will encourage the youth of the United States to support the Olympic movement and the selection of Chicago, Illinois, as the host city for the 2016 Olympic and Paralympic Games; and   
Whereas enthusiasm for Olympic and Paralympic sport is at an all-time high: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports Olympic Day and the goals that Olympic Day pursues; and  
(2)encourages the International Olympic Committee to select Chicago, Illinois, as the host city for the 2016 Olympic and Paralympic Games.   
 
Lorraine C. Miller,Clerk.
